—Appeal from a judgment of the Supreme Court (Sise, J.), entered February 9, 2001 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this proceeding challenging a determination finding him guilty of violating various prison disciplinary rules. The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, the appeal is dismissed as moot (see, Matter of Lopez v Goord, 286 AD2d 791).
Mercure, J. P., Spain, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.